Case: 20-40007     Document: 00515806471         Page: 1     Date Filed: 04/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40007                             April 2, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   Curtis Lee Sheppard, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Kempt, Assistant Warden; Watson, Law Library Clerk; C.
   Martinez, Step 2 Coordinator; M. Price, Investigator III; V.
   Matlock, Investigator II; S. Smith, Law Library Supervisor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-567


   Before Willet, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Curtis Lee Sheppard, Jr., Texas prisoner # 1656666, moves this court
   for authorization to proceed in forma pauperis (IFP) following the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to the three


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40007     Document: 00515806471          Page: 2   Date Filed: 04/02/2021




                                   No. 20-40007


   strikes provision of 28 U.S.C. § 1915(g). Because he has failed to show that
   he should be allowed to proceed IFP on appeal under § 1915(g), see Banos
   v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998), Sheppard’s motion for leave to
   proceed IFP is denied.
         The facts surrounding the IFP decision are inextricably intertwined
   with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed
   as frivolous. 5th Cir. R. 42.2.
         MOTION DENIED; APPEAL DISMISSED.




                                        2